                                            Case 2:19-cv-01580-APG-BNW Document 58
                                                                                57 Filed 12/11/20
                                                                                         12/09/20 Page 1 of 3
                                                                                                            5




                                        1   ERIC W. SWANIS, ESQ.
                                            Nevada Bar No. 006840
                                        2   GLENN F. MEIER, ESQ.
                                            Nevada Bar No. 006059
                                        3   GREENBERG TRAURIG, LLP
                                            10845 Griffith Peak Drive, Suite 600
                                        4   Las Vegas, Nevada 89135
                                            Telephone: (702) 792-3773
                                        5   Facsimile: (702) 792-9002
                                            Email: swanise@gtlaw.com
                                        6            meierg@gtlaw.com
                                        7
                                            CASEY SHPALL, ESQ.
                                        8   Admitted Pro Hac Vice
                                            GREGORY R. TAN, ESQ.
                                        9   Admitted Pro Hac Vice
                                            GREENBERG TRAURIG, LLP
                                       10   1144 15th Street, Suite 3300
                                            Denver, Colorado 80202
                                       11   Telephone: 303) 572-6500
                                            Email: shpallc@gtlaw.com
                                       12          tangr@gtlaw.com
10845 Griffith Peak Drive, Suite 600




                                            Counsel for Defendants
     Greenberg Traurig, LLP




                                       13
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                       14                                FOR THE DISTRICT OF NEVADA

                                       15                         IN THE UNITED STATES DISTRICT COURT

                                       16

                                       17   WILLIAM JOSEPH GIAMBRA,                                   CASE NO.: 2:19-cv-01580-APG-BNW

                                       18                                   Plaintiff,                STIPULATION AND [PROPOSED]
                                                                                                             ORDER TO STAY
                                       19                                                               DISCOVERY AND PRETRIAL
                                                     v.                                                        DEADLINES
                                       20
                                            C. R. BARD, INCORPORATED and BARD
                                       21   PERIPHERAL VASCULAR,
                                            INCORPORATED,
                                       22

                                       23                                    Defendants.

                                       24

                                       25       Plaintiffs William Joseph Giambra and William Joseph Giambra, Jr. (“Plaintiffs”) and
                                       26   Defendants C. R. Bard, Inc. and Bard Peripheral Vascular, Inc. (“Defendants” and collectively with

                                       27   Plaintiff, the “Parties”), pursuant to Fed. R. Civ. P. 26(c) and (d) and LR IA 6-2, respectfully request

                                       28   that this Court temporarily stay discovery and pretrial deadlines until the Court rules on the

                                                                                             -1-
                                            ACTIVE 54162674v1
                                            Case 2:19-cv-01580-APG-BNW Document 58
                                                                                57 Filed 12/11/20
                                                                                         12/09/20 Page 2 of 3
                                                                                                            5




                                        1   Defendants’ pending motion to dismiss filed on July 8, 2020. [Dkt. 50.] Plaintiffs filed their response

                                        2   on August 6, 2020 [Dkt. 55] and Defendants replied on August 13, 2020 [Dkt. 56]. In further support

                                        3   thereof, the Parties state as follows:

                                        4         1. A district court has broad discretion over pretrial discovery rulings. Crawford-El v.

                                        5   Britton, 523 U.S. 574, 598 (1998); accord, Republic of Ecuador v. Hinchee, 741 F.3d 1185, 1188-89

                                        6   (11th Cir. 2013); Thermal Design, Inc. v. Am. Soc’y of Heating, Refrigerating & Air-Conditioning

                                        7   Engineers, Inc., 755 F.3d 832, 837 (7th Cir. 2014); see also, Cook v. Kartridg Pak Co., 840 F.2d 602,

                                        8   604 (8th Cir. 1988) (“A district court must be free to use and control pretrial procedure in furtherance

                                        9   of the orderly administration of justice.”).

                                       10   2.       Under Federal Rules of Civil Procedure 26(c) and 26(d), a court may limit the scope of

                                       11   discovery or control its sequence. Britton, 523 U.S. at 598. See also, Wichita Falls Office Assocs. v.

                                       12   Banc One Corp., 978 F.2d 915, 918 (5th Cir. 1993) (finding that a “trial judge’s decision to curtail
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP




                                       13   discovery is granted great deference.”).
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                       14         3. In order to conserve both the Court’s and the Parties’ resources, the Parties request the Court

                                       15   stay discovery and all pretrial deadlines until the Court rules on the Defendants’ pending motion to

                                       16   dismiss.

                                       17         4. The Parties agree that the relief sought herein is necessary to handle the case in the most

                                       18   economical fashion yet allow sufficient time to schedule and complete discovery if necessary,

                                       19   consistent with the scheduling obligations of counsel. The relief sought in this Motion is not being

                                       20   requested for delay, but so that justice may be done.

                                       21   // /

                                       22   // /

                                       23   ///

                                       24   ///

                                       25   ///

                                       26   ///

                                       27   ///

                                       28   ///

                                                                                              -2-
                                            ACTIVE 54162674v1
                                            Case 2:19-cv-01580-APG-BNW Document 58
                                                                                57 Filed 12/11/20
                                                                                         12/09/20 Page 3 of 3
                                                                                                            5




                                        1           For the foregoing reasons, the Parties request the Court grant a stay of discovery and pretrial

                                        2   deadlines until the Court rules on Defendants’ motion to dismiss.

                                        3           IT IS SO STIPULATED.

                                        4

                                        5           Respectfully submitted this 9th day of December 2020.

                                        6    WETHERALL GROUP, LTD.                              GREENBERG TRAURIG, LLP
                                        7    By: /s/ Peter C. Wetherall                         By: /s/ Eric W. Swanis
                                                 Peter C. Wetherall, Esq.                           ERIC W. SWANIS, ESQ.
                                        8
                                                 9345 West Sunset Road, Suite 100                   swanise@gtlaw.com
                                        9        Las Vegas, NV 89148                                Nevada Bar No. 6840
                                                 Tel: (702) 838-8500                                10845 Griffith Peak Drive, Ste. 600
                                       10        pwetherall@wetherallgroup.com                      Las Vegas, Nevada 89135
                                                 Attorneys for Plaintiff
                                       11                                                            CASEY SHPALL, ESQ.*
                                                                                                     shpallc@gtlaw.com
                                       12                                                            GREGORY R. TAN, ESQ.*
10845 Griffith Peak Drive, Suite 600




                                                                                                     tangr@gtlaw.com
     Greenberg Traurig, LLP




                                       13
      Las Vegas, NV 89135

       (702) 792-9002 (fax)




                                                                                                     GREENBERG TRAURIG, LLP
          (702) 792-3773




                                                                                                     1144 15th Street, Suite 3300
                                       14
                                                                                                     Denver, Colorado 80202
                                       15                                                            Telephone: (303) 572-6500
                                                                                                     *Admitted Pro Hac Vice
                                       16                                                            Counsel for Defendants
                                       17                                             ORDER
                                       18   The parties' stipulation is GRANTED. IT IS FURTHER ORDERED the parties must file a
                                       19   proposed discovery plan and scheduling order within14 days after the district judge's
                                                                                      IT IS
                                            ruling on motion to dismiss, unless the case   is SO ORDERED.
                                                                                              dismissed  with prejudice or dismissed
                                       20   without prejudice and the plaintiff does not intend to file an amended complaint.
                                                                                      Dated this ___ of _____________, 2020.
                                       21                                                      IT IS SO ORDERED

                                       22                                                        DATED: 2:58 pm, December 11, 2020
                                                                                          ____________________________________
                                       23                                                 UNITED STATES DISTRICT JUDGE
                                       24
                                                                                                   BRENDA WEKSLER
                                       25                                                          UNITED STATES MAGISTRATE JUDGE

                                       26

                                       27

                                       28

                                                                                             -3-
                                            ACTIVE 54162674v1
